DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 11-12 are directed to an invention that lacks unity with the invention originally claimed for the following reasons: the claims are directed to multiple categories of invention, namely a device and a method.  The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Claims 1-10 and 13-15 and 11-12 lack unity of invention because even though the inventions of these groups require the technical feature of a detection structure, a display region, a peripheral region, and a display element, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kim (US 2016/0285038 A1), which teaches these features.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 11-12 are withdrawn from consideration as being directed to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “and at least one detection structure arranged at the peripheral region; at least one detection structure which is not covered …the at least one detection structure which is covered by the thin film encapsulation layer is configured to receive the light beam and generate a second reflected light beam;…” There is still not proper antecedent basis for the second “at least one detection structure” so it is unclear whether they are the same detection structure or different detection structures.  Additionally, if they are the same detection structure, it is unclear how the same detection structure can be both “covered” and “not covered” at the same time.  Applicant has not provided support for the amendments in their remarks, and there is no support in the Specification for a detection structure that is both covered and not covered at the same time.
Further, claim 1 recites “a display substrate… wherein a portion of a substrate within a range…” There is not proper antecedent basis for the second “a substrate”, which makes it unclear whether the “a substrate” is the same as “the display substrate.”  
Furthermore, claim 1 recites “a distance between two adjacent detection structures and the size of each of the detection structures depends on a quarter wavelength of the light beam received by the detection structures…” It is unclear how a substrate or device, which has a fixed size and shape, can 
Additionally, claims 14-15 recite both an apparatus and a process in the same claim, where a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. (See MPEP 2173.05(p))  Therefore, claims 1-10 and 13-15 are rejected under 35 USC 112(b) for indefiniteness.  Appropriate correction is required.
For the purposes of Examination, claim 1 will be interpreted as “and at least one detection structure arranged at the peripheral region; 
wherein, when the at least one detection structure , the at least one detection structure is configured to receive a light beam and generate a first reflected light beam, wherein a portion of the display substrate within a range…, 
wherein, when the at least one detection structure , the at least one detection structure is configured to receive the light beam and generate a second reflected light beam…”  This interpretation is based upon the disclosure of Page 8 Paragraphs 1-2 of the Specification.

Additionally, any distance between two adjacent detection structures will meet the limitations of “a distance between two adjacent detection structures and the size of each of the detection structures depends on a quarter wavelength of the light beam received by the detection structures…”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0285038 A1).
With regards to claim 1, Kim discloses a display substrate, (FIGS. 1-5) comprising a display region (display area DA) and a peripheral region (area comprising protrusion 130, see also FIG. 1) surrounding the display region, wherein the display substrate further comprises a display element (at least organic light emitting device 100b of DA) arranged at the display region, (See FIG. 2) 
a thin film encapsulation layer (encapsulation layer 300 comprising at least thin films 320 and 340) covering the display element, (See FIG. 2) and at least one first detection structure (protrusions 130 shown in FIGS. 3-4) arranged at the peripheral region; 
wherein, when the at least one detection structure , the at least one detection structure is configured to receive a light beam and generate a first reflected light beam, (See FIGS. 3-4, where the first protrusions 130 are not covered by the encapsulation layer 300 and generate a reflected light L2) wherein a portion of the substrate (reflective insulating film 106) within a range of 30 µm from an edge of the at least one detection structure is configured to reflect the light beam; (reflective insulating film 106 is within 30pm, where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976))
wherein, when the at least one detection structure (See FIG. 2, showing the detection structures 130 covered by the thin film 340) , the at least one detection structure is configured to receive the light beam and generate a second reflected light beam; 
a first optical parameter of the first reflected light beam is different from a second optical parameter of the second reflected light beam. (Paragraph [0072]: “number of columns of the protrusions 130 may be at least three so as to recognize a pattern change of reflection light L2 reflected by the protrusions 130 (e.g., so that a change in a pattern of light L2 reflected by the protrusions 130 may be detected).” It should be noted that, because the protrusions 130 are covered in FIG. 2, they will inherently have different reflected optical parameters for at least the reason that the light passes through the films 320 and 340) 
a distance between two adjacent detection structures and the size of each of the detection structures depends on a quarter wavelength of the light beam received by the detection structures; (See FIG. 2 showing a spacing)
each of the first optical parameter and the second optical parameter comprise an intensity, an angle and a wave vector of the reflected light beam. (It should be noted that every light beam inherently has an intensity, an angle, and a wave vector.)

With regards to claim 2, Kim teaches the display substrate according to claim 1, wherein the at least one detection structure comprises a plurality of detection structures surrounding the display element at a regular interval. (Paragraph [0072]: “The protrusions 130 may have a uniform (substantially uniform) pattern outside of the dam region 120.” See also FIGS. 1-3) 

With regards to claim 3, Kim teaches the display substrate according to claim 1, wherein the at least one detection structure comprises a plurality of detection structures surrounding the display element at a regular interval and arranged in two circles. (See FIGS. 1-3, showing the protrusions 130 arranged around the display area DA.  However, while Kim does not explicitly teach a circular shape, the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. (See MPEP 2144.04 B.)).

With regards to claim 4, Kim teaches the display substrate according to claim 1, wherein the display element is a polygon, and the at least one detection structure is arranged at the peripheral region at a position corresponding to a corner of the display element. (See FIGS. 1-3, showing the display area DA as a rectangular shape and the protrusions 130 arranged around the display area DA to a corner of the display area DA)

With regards to claim 5, Kim teaches the display substrate according to claim 1, wherein the display element is a polygon, and the at least one detection structure is arranged at the peripheral region at a position corresponding to a corner of the display element and at a position corresponding to a middle portion of at least one side of the polygon. (See FIGS. 1-3, showing the display area DA as a rectangular shape and the protrusions 130 arranged around the display area DA to a corner and side of the display area DA)

With regards to claim 6, Kim teaches the display substrate according to claim 1, wherein the at least one detection structure comprises a plurality of detection structures (protrusions 130) which is 

With regards to claim 13, Kim teaches the detection apparatus for the display substrate according claim 1, comprising: 
a detection light source (light source LS)  configured to transmit a light beam to the at least one detection structure; and 
a reception device (at least protrusions 130 shown in FIG. 4) configured to receive a reflected light beam reflected from the at least one detection structure, and determine whether the at least one detection structure is covered by the thin film encapsulation layer in accordance with the reflected light beam reflected from the at least one detection structure. (Paragraph [0076]: “When the shapes of the protrusions 130 are changed as such and the light L1 is irradiated from the light source LS, a reflection pattern of the reflection light L2 is changed by the protrusions 130. Thus, overflow of the organic material M may be easily identified (detected).”)

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0285038 A1).
With regard to claim 7, Kim teaches the display substrate according to claim 1.
However, though Kim does not explicitly teach wherein the at least one detection structure comprises a plurality of detection structures, and a distance between two adjacent detection structures is 10µm to 200 µm, It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A)  In 

With regard to claim 8, Kim teaches the display substrate according to claim 1.
However, though Kim does not explicitly teach wherein a cross section of the at least one detection structure is a square with each side having a length of 10 m to 200pm, and a height of the at least one detection structure is 1 µm to 10 µm, It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A)  In the instant case, the claimed relative dimensions would not perform differently than the prior art, as they are both for detection purposes.


Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0285038 A1), as recited in claim 1, and further in view of Minami et al (US 20120146886 A1, hereinafter Minami)
With regards to claim 9, Kim teaches the display substrate according to claim 1, further comprising: 
a retainer wall (dam region 120) arranged at the peripheral region and surrounding the display element; (See at least FIGS. 2-3).
However, Kim does not explicitly teach an anti-cracking groove arranged at a side of the retainer wall away from the display element, wherein the at least one detection structure is arranged between the retainer wall and the anti-cracking groove.

It would have been obvious to one of ordinary skill in the art to modify the device of Kim to have the folding groove of Minami, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the groove helps prevent cracking in the device when folding (See Paragraphs [0081]-[0082]) 

With regards to claim 10, Kim in view of Minami teaches the display substrate according to claim 9.
However, though Kim in view of Minami does not explicitly teach wherein a distance between the at least one detection structure and a side of the retainer wall away from the display element is 10 µm to 150 µm, It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A)  In the instant case, the claimed relative dimensions would not perform differently than the prior art, as they are both for detection purposes.

Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that the amendments overcome the 112(b) rejections cited above.  However, new 112(b) rejections have occurred based on the new amendments.  In addition, though Applicant states “it is necessary to recite the structure of the display substrate for implementing the detection method,” Applicant does not properly address the mixed subject matter arguments of claims 14-15.  
Furthermore, with the interpretations from the 112(b) rejections, the claims are properly rejected as recited above under 35 USC 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812